Citation Nr: 1131440	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-22 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative arthritis in the left knee. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to May 1971, from November 1990 to April 1991, from October 2001 to October 2002, and from June 2005 to August 2006.  He also had service in the Army Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).  In pertinent part of that rating decision, the RO denied the claims for service connection for degenerative arthritis of the left knee and bilateral sensorineural hearing loss.

The Board remanded the claims in March 2011 to the Agency of Original Jurisdiction (AOJ) for additional development.  The Board instructed the AOJ to obtain a complete copy of the Veteran's service treatment and personnel records, including records from this Reserve service, and any outstanding records of pertinent treatment.  The Board also instructed the AOJ to provide the Veteran with VA audio and joint examinations to determine the nature and etiology of his claimed disorders.  

Based on the findings contained in an April 2011 VA audiology examination report, the Appeals Management Center (AMC), in a May 2011 rating decision, granted the claim for service connection for bilateral sensorineural hearing loss and assigned a noncompensable evaluation, effective from November 30, 2004.  The Veteran has not appealed that rating decision and the matter is no longer before the Board. 

The Board notes that in the Veteran's July 2007 substantive appeal, he indicated his desire to file claims for entitlement to service connection for prostate disorder and residuals of a 2006 injury that was incurred during the line of duty.  The record does not reflect that these matters have been addressed by the RO, and they are referred back to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for degenerative arthritis of the left knee.  As noted above, this matter was previously remanded by the Board in March 2011.  Unfortunately, the record does not reflect full compliance with the Board's remand instructions and additional development is needed.  Where the remand instructions of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

By way of the March 2011 remand, the Board instructed the AOJ to obtain a complete copy of the Veteran's service treatment and personnel records from his periods of active duty and from his periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserves.  In particular, his service records from this last period of active service from June 2005 to August 2006.  The claims file does reflect that the RO was unsuccessful in its second attempt to obtain a complete copy of his records from the National Personnel Records Center (NPRC) in March 2011.  However, the file does not reflect that the RO made a follow-up request with the Defense Personnel Records Imaging System (DPRIS) to obtain information from the Department of Defense for the service records.  Additionally, the AOJ has not made the necessary attempts to obtain the Veteran's complete set of service treatment records from the RMC (Records Management Center).  See A Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2.   

In addition, the record does not reflect that the RO has made the necessary attempts to obtain the Veteran's complete service treatment and personnel records from the Veteran's Army Reserve Unit to which he transferred to directly after his discharge from his last period of active duty in 2006.  

Pursuant to Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to assist a Veteran in the procurement of records.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The duty to assist requires that records of a Federal department or agency must be sought until it is reasonably certain that such records do not exist or that further efforts to obtain these records would be futile.  38 U.S.C.A. § 5103A(b)(3).  The Board finds that there is no indication in the record that the RO has exhausted its efforts to obtain the Veteran's service treatment and personnel records.  In light of the foregoing, every effort should be made to obtain a complete set of the Veteran's service.

On remand, the RO/AMC should also contact the Veteran and ask him to provide an additional statement regarding his claim for service connection for degenerative arthritis of the left knee.  The Veteran should be asked to describe how and when his current knee disorder was incurred.  With respect to any injury, the Veteran should be asked to provide details about the injury including the circumstances, date, and location of such injury.  The Veteran should also be asked to provide a statement regarding any treatment he sought for left knee problems during his periods of service and any other information that would assist in adjudicating his claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should makes requests via a fax or letter and the Personnel Information Exchange System (PIES) for a complete set of the Veteran's service records from the Records Management Center (RMC) and the Defense Personnel Records Imaging System (DPRIS). 

2.  The RO/AMC should contact the Veteran's Army Reserve Unit to request a complete set of his service medical records for his full period of service in the Army Reserve, as well as any other appropriate records repository to which pertinent service medical and personnel records may have been sent. 

3.  As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of the RO/AMC's attempts to locate his medical records as well as any further action to be taken and asked to submit copies of any of his service treatment records in his possession. 

4.  Following the receipt of a response from the entities as outlined above, the RO should prepare a report detailing their efforts, any responses received, and the results of their requests.  If no response has been received, the RO should so state in its report.  This report is then to be added to the claims folder. 

5.  Contact the Veteran and ask him to provide an additional statement regarding his claim for service connection for degenerative arthritis of the left knee.  The Veteran should be asked to describe how and when his current left disorder was incurred.  He should be asked to provide details about the injury including the circumstances, date, and location of such injury, and any treatment he sought for any left knee problems, or any other information that would assist in adjudicating his claim.  

6.  Following the above, the RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated, including a new VA examination to identify the nature and etiology of the Veteran's left disorder.  

7.  The RO/AMC should then re-adjudicate the claim for degenerative arthritis in the left knee.  If the benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



